 


 HR 5074 ENR: Railroad Retirement Technical Improvement Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5074 
 
AN ACT 
To amend the Railroad Retirement Act of 1974 to provide for continued payment of railroad retirement annuities by the Department of the Treasury, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Railroad Retirement Technical Improvement Act of 2006. 
2.Disbursement agentSection 7(b)(4) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(b)(4)) is amended so that subparagraph (A) reads as follows: 
 
(A)The Secretary of the Treasury shall serve as the disbursing agent for benefits payable under this Act, under such rules and regulations as the Secretary may in the Secretary’s discretion prescribe.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
